DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 8 is positively claimed the electrical connector while the body also claiming the method to form the electrical connector.  The method includes “first insulator molded to the lower row of contacts” and “second insulator molded to the upper and lower rows of contacts and the first insulator”.

Claims 13 is positively claimed the electrical connector while the body also claiming the method to form the electrical connector.  The method includes “removed therefrom by punching through”.

Claims 16 is positively claimed the electrical connector while the body also claiming the method to form the electrical connector.  The method includes “first insert-molding process” and “second insert-molding process”.
 	Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the tail and the corresponding portion are side by side intimately arranged with each other in a row direction” must be shown or the feature(s) canceled from the claim(s) 11.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 16, the limitation “an insulative housing having a front tongue” includes “a first insulator” and “a second insulator” is unclear.  The specification described the only the first insulator 11 having a front tongue 112 with two opposite surfaces for upper and lower row of contacts C1, C2.  The claimed “insulative housing having a front tongue” will be interpreted as “a first insulator” for examination.
Claim 11 recites the limitation “the corresponding portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, the limitation “the tail and the corresponding portion are side by side intimately arranged with each other in a row direction” does not have any support from the specification and drawing.  The limitation will be interpreted as “the tail and the corresponding vertical hole are side by side intimately arranged with each other in a row direction” for examination.
Claim 13 recites the limitation “the corresponding contacting portion” and “the securing portion” in lines 2-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (US 2015/0270661).
Regarding claim 8, Kao et al. disclose an electrical connector comprising:
an insulative housing (21) having a front tongue (212) with two opposite surfaces (2121, 2122); and
an upper and lower rows of contacts (31, 41) with contacting portions exposed to the two opposite surfaces of the tongue; wherein 
the insulative housing includes a first insulator (21) hold the lower row of contacts (41), the first insulator having a mounting portion (211); 
the upper row of contacts (31) are separately mounted to the molded first insulator and lower row of contacts, each of the upper row of contacts having a respective portion (E1) bearing against the mounting portion of the first insulator; and
the insulative housing further includes a second insulator (21) to the upper and lower rows of contacts and the first insulator, the second insulator embedding the portions of the upper row of contacts bearing against the mounting portion.

    PNG
    media_image1.png
    313
    644
    media_image1.png
    Greyscale

Kao et al. substantially disclosed the claimed invention except the molding process.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 9, Kao et al. disclose a shielding plate (3), and wherein the first insulator is held to the lower row of contacts and the shielding plate.

Kao et al. substantially disclosed the claimed invention except the molding process.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding 10, Kao et al. disclose each of the upper row of contacts includes a vertical tail (E1) extending through a corresponding vertical hole (un-numbered, hole that allow the vertical tail to pass through, see Fig. 3) formed in the mounting portion.

Regarding claim 11, Kao et al. disclose in each of the upper row of contacts, the tail and the corresponding vertical hole are side by side intimately arranged with each other in a row direction.

Regarding claim 12, Kao et al. disclose in each of the upper row of contacts, the portion extending in a front-to-back direction horizontally.

	Regarding claim 16, Kao et al. disclose an electrical connector comprising:
an insulative housing (21) having a front tongue (212) with two opposite surfaces (2121, 2122); and
an upper and lower rows of contacts (31, 41) with contacting portions exposed to the two opposite surfaces of the tongue; wherein
the insulative housing includes a first insulator integrally (12) mold to the lower row of contacts (22), the first insulator having a mounting portion with a plurality of vertical holes extending therethrough in a vertical direction;
the upper row of contacts are separately mounted to the molded first insulator and lower row of contacts, each of the upper row of contacts having a securing portion (E2) behind the corresponding contacting portion, a vertical tail (E3) and an upright portion (E1) between the securing portion and the vertical tail;
the insulative housing further includes a second insulator (21) integrally formed with the upper row of contacts and the molded first insulator and lower row of contacts; wherein
the vertical tails of the upper row of contacts extend through the corresponding holes (un-numbered, hole that allow the vertical tail to pass through, see Fig. 3) in the mounting portion.

Kao et al. substantially disclosed the claimed invention except the second insert-molding process.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Allowable Subject Matter
Claims 13-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-7 are allowed.
The prior art of record failed to teach the method of making a contact module of an electrical connector as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833